Citation Nr: 0909278	
Decision Date: 03/12/09    Archive Date: 03/26/09

DOCKET NO.  97-09 590	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.	Entitlement to service connection for degenerative disc 
disease of the thoracic spine.

2.	Entitlement to service connection for residuals of a 
cerebrovascular accident, to include as secondary to 
service-connected cervical myositis.

3.	Entitlement to service connection for a right hemiparesis.

4.	Entitlement to service connection for a depressive 
disorder, to include as secondary to service-connected 
disabilities.

5.	Entitlement to an evaluation in excess of 20 percent for 
degenerative disc disease of the lumbar spine.

6.	Entitlement to an evaluation in excess of 30 percent for 
degenerative disc disease of the cervical spine.

7.	Entitlement to an evaluation in excess of 20 percent for 
radiculopathy of the right upper extremity.

8.	Entitlement to an evaluation in excess of 20 percent for 
radiculopathy of the left upper extremity.

9.	Entitlement to a total disability evaluation based upon 
individual unemployability (TDIU) due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and A.M.


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel


INTRODUCTION

The Veteran had active military service from June 1972 to 
June 1975 with additional period of active duty for training 
(ACDUTRA), including from July 7 to July 21, 1984.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of May 1996, June 2000, February 2004 and June 2006 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida.

The Veteran testified before the undersigned Veterans Law 
Judge at a November 2007 hearing conducted at the RO.  A 
transcript of the hearing is of record.

Various portions of the Veteran's appeal have been brought 
before the Board in July 2004 and January 2006, at which time 
the claims were remanded by the Board to allow the Agency of 
Original Jurisdiction (AOJ) to further assist the Veteran in 
the development of her claim.  The requested development 
having been completed, the case is once again before the 
Board for appellate consideration of the issues on appeal.

The issues of entitlement to service connection for right 
hemiparesis and a depressive disorder and entitlement to TDIU 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.	Degenerative disc disease of the thoracic spine was not 
manifested in active service and any current degenerative 
disc disease of the thoracic spine is not otherwise 
related to such service.

2.	A cerebrovascular accident (CVA) was not manifested in 
active service and any current CVA is not otherwise 
etiologically related to such service or to the Veteran's 
service-connected cervical myositis.

3.	Degenerative disc disease of the lumbar spine is 
manifested by subjective complaints of pain, difficulty 
standing and sitting, fatigability and decreased range of 
motion with objective evidence of painful motion, 
tenderness and severe limitation of motion of the 
thoracolumbar spine; there is no evidence of ankylosis or 
incapacitating episodes having a total duration of at 
least six weeks during a twelve-month period.

4.	Degenerative disc disease of the cervical spine is 
manifested by subjective complaints of pain and objective 
evidence of decreased range of motion; there is no 
evidence of ankylosis or incapacitating episodes having a 
total duration of at least four weeks during a twelve-
month period.

5.	Radiculopathy of the right upper extremity is manifested 
by subjective complaints of radiating pain and numbness 
and objective evidence of decreased grip strength, 
interosseous strength and sharp/dull sensation.

6.	Radiculopathy of the left upper extremity is manifested by 
subjective complaints of radiating pain and numbness and 
objective evidence of decreased interosseous strength.

7.	The Veteran suffers from left sciatic radiculopathy, 
manifested by subjective complaints of pain with sensation 
and objective findings of prolonged reflex latencies, 
approximating no more than mild incomplete paralysis of 
the sciatic nerve, secondary to service-connected 
degenerative disc disease of the lumbar spine.


CONCLUSIONS OF LAW

1.	Degenerative disc disease of the thoracic spine was not 
incurred in or aggravated by the Veteran's active duty.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2008).

2.	A cerebrovascular accident was not incurred in or 
aggravated by the Veteran's active duty service, nor was 
it proximately caused or aggravated by the Veteran's 
service-connected cervical myositis.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. §§ 3.303, 3.310 (2008).

3.	The criteria for an evaluation of 40 percent, but not 
greater, have been met for degenerative disc disease of 
the lumbar spine.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5292, 5293 and 5295 (2003); 38 C.F.R. § 
4.71a,  Diagnostic Code 5243, General Rating Formula for 
Diseases and Injuries of the Spine (2008).

4.	The criteria for an evaluation in excess of 30 percent for 
degenerative disc disease of the cervical spine have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.71a,  Diagnostic Code 
5243 General Rating Formula for Diseases and Injuries of 
the Spine (2008).

5.	The criteria for an evaluation of 40 percent, but not 
greater, have been met for radiculopathy of the right 
upper extremity.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.124a, Diagnostic Code 8713 (2008).

6.	The criteria for an evaluation in excess of 20 percent for 
radiculopathy of the left upper extremity have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.124a, 
Diagnostic Code 8713 (2008).

7.	The criteria for a separate evaluation of 10 percent for 
right sciatic radiculopathy have been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8520 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must (1) notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, (2) which information and evidence VA will obtain, 
(3) and which information and evidence the claimant is 
expected to provide.  38 U.S.C.A. § 5103(a) (West 2002).  See 
also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  

Regarding all VCAA notice elements of the Veteran's service 
connection claims and elements two and three of the Veteran's 
increased rating claims, the Board finds that July 2001, 
March 2003, August 2005, April 2006 and April 2007 notice 
letters fully satisfied these duty to notify provisions.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  In this regard, 
these notice letters requested that the Veteran provide 
enough information for the RO to request records from any 
sources of information and evidence identified by the 
Veteran.  Finally, these letters advised the Veteran what 
information and evidence would be obtained by VA, namely, 
records like medical records, employment records, and records 
from other Federal agencies.  

During the pendency of this appeal, the Court of Appeals for 
Veterans Claims (Court) issued a decision in Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008), which held that, for an 
increased compensation claim, section 5103(a) requires first 
element notice which, at a minimum, notifies the claimant 
that she must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on hers employment and daily life.  Further, if the 
diagnostic code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  The notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation - e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, 22 Vet. App. at 41. 

In this case, the Veteran was provided pertinent information 
in the April 2007 VCAA notice letter.  Specifically, the 
April 2007 letter informed the Veteran of the need to provide 
on her own, or by VA, medical or lay evidence demonstrating a 
worsening or increase in severity of the disabilities and the 
effect that worsening has on the Veteran's employment.  She 
was also told that should an increase in disability be found, 
a disability rating will be determined by applying relevant 
diagnostic code(s) from 38 Code of Federal Regulations, Part 
4, and that her disability would be assigned a rating between 
0 and 100 percent.  Finally, the April 2007 letter provided 
the Veteran with examples of pertinent medical and lay 
evidence that she may submit (or ask the Secretary to obtain) 
relevant to establishing entitlement to increased 
compensation.  

The Board acknowledges that the April 2007 letter did not 
make reference to specific diagnostic codes or applicable 
criteria necessary to warrant an increased rating which might 
not be evident from demonstrating a noticeable worsening or 
increase in severity of the disability and the effect of that 
worsening on her employment and daily life.  However, the 
Veteran was provided notice of applicable rating criteria 
involving specific measurements or testing results, namely, 
range of motion testing, in the August 2006 and February 2007 
statements of the case.  

The Board also acknowledges the April 2007 letter did not 
specifically inform the Veteran that she must provide 
evidence demonstrating the effect any worsening of her 
service-connected disability has on her daily life.  However, 
this letter advised her that she may submit statements from 
persons who have witnessed how her disability symptoms affect 
her.  The Board finds that the Veteran could be reasonably 
expected to understand the need to provide evidence regarding 
the impact of her service-connected disability on her daily 
life, as opposed to her employment, from this statement.  
Moreover, the Board concludes that the Veteran demonstrated 
actual knowledge of the need to submit evidence regarding the 
impact of her disability on her daily life at her November 
2007 Board hearing (Veteran conveyed that she must now rely 
on others for housework and yard work).  Under these 
circumstances, the Board finds that any VCAA notice error 
with respect to this provision of first element notice is 
non-prejudicial to the Veteran, and that the Board may 
proceed with its decision.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007) (all VCAA notice errors are 
presumed prejudicial and require reversal unless the VA can 
show that the error did not affect the essential fairness of 
the adjudication, such as by demonstrating that any defect 
was cured by actual knowledge on the part of the claimant, 
that a reasonable person could be expected to understand from 
the notice what was needed, that a benefit could not have 
been awarded as a matter of law, or perhaps where the 
claimant has stated that he or she has no further evidence to 
submit, or where the record reflects that VA has obtained all 
relevant evidence).  

The Board notes that the April 2007 letter was sent 
subsequent to the initial unfavorable agency decisions. 
However, the Board finds that any timing defect with regard 
to VCAA notice was harmless error.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 20 
Vet. App. 537 (2006).  In this regard, the notice provided to 
the Veteran by this letter fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), 
and, after the notice was provided, the case was 
readjudicated and May and August 2007 supplemental statements 
of the case was provided to the Veteran.  See Mayfield v. 
Nicholson, 19 Vet. App. 103, 121 (2005); rev'd on other 
grounds, Mayfield v. Nicholson, 444 F. 3d 1328 (Fed. Cir. 
2006) (a (supplemental) statement of the case that complies 
with all applicable due process and notification requirements 
constitutes a readjudication decision).

In Vazquez-Flores, supra, the Court stated that "[n]othing 
in law or common sense supports a conclusion that the Court 
should put on blinders and ignore [the 'extensive 
administrative appellate process'] or a conclusion that a 
notice error prior to the initial decision by the Secretary 
could not be rendered non-prejudicial when the full panoply 
of administrative appellate procedures established by 
Congress are provided to the claimant.  It is well settled 
that a remand is not warranted when no benefit would flow to 
the claimant."  Id.  See also Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the Veteran are to be avoided).

As a final matter, on March 3, 2006, the Court issued a 
decision in Dingess v. Nicholson, 19 Vet. App. 473, 484 
(2006), which held that the VCAA notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  The April 2007 VCAA letter provided such notice.

In light of the above, the Board finds that nearly all notice 
required by VCAA and implementing regulations were furnished 
to the Veteran.  For those elements of notice that the 
Veteran was not specifically informed, the Board has 
demonstrated that any defective predecisional notice error is 
non-prejudicial in terms of the essential fairness of the 
adjudication and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

VA must also make reasonable efforts to assist the appellant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2008).

The Veteran's service treatment records have been associated 
with the claims file.  Post-service VA and private treatment 
records and reports have also been obtained.  The Veteran has 
not identified any additional evidence that should be 
obtained prior to a Board decision.  She has been afforded VA 
examinations in connection with each of her service 
connection and increased evaluation claims.  See 38 U.S.C.A. 
§ 5103A(d); see also 38 C.F.R. § 3.159 (c)(4) (2008); Wells 
v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 2002).

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant 
in developing the facts pertinent to the issue on appeal is 
required to comply with the duty to assist.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.


Analysis

Under 38 U.S.C.A. § 7104, Board decisions must be based on 
the entire record, with consideration of all the evidence.  
In Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court 
held, in pertinent part, that the law requires only that the 
Board address its reasons for rejecting evidence favorable to 
the claimant.  The Federal Circuit has also held that the 
Board must review the entire record, but does not have to 
discuss each piece of evidence.  Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000).

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  Reasonable doubt is a substantial doubt 
and one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102 (2008).

I.	Service Connection

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease. If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38  C.F.R. § 
3.303(b).  Service connection may also be granted for any 
injury or disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d).

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2008).  Establishing service-connection on a secondary basis 
requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  See 38 C.F.R. § 3.310(a); see also Allen v. 
Brown, 7 Vet. App. 439 (1995) (en banc) reconciling Leopoldo 
v. Brown, 4 Vet. App. 216 (1993) and Tobin v. Derwinski, 2 
Vet. App. 34 (1991).  When aggravation of a Veteran's non-
service-connected condition is proximately due to or the 
result of a service-connected condition, the Veteran shall be 
compensated for the degree of disability over and above the 
degree of disability existing prior to the aggravation.  
Allen, supra.

Degenerative Disc Disease of the Thoracic Spine

The Veteran maintains that she currently suffers from a 
thoracic spine disability as a direct result of her active 
service.  Specifically, she asserts that her currently 
diagnosed degenerative disc disease of the thoracic spine is 
the result of a motor vehicle accident that occurred during a 
period of ACDUTRA.  

While the evidence reveals that the Veteran currently suffers 
from degenerative disc disease of the thoracic spine, the 
competent, probative evidence of record does not 
etiologically link these disabilities to the Veteran's 
service or any incident therein.  With regards to a thoracic 
spine disorder, an undated service treatment record indicates 
the Veteran complained of low back pain during her initial 
period of active service.  However, a thoracic spine disorder 
was not diagnosed at the time.  Further, service treatment 
records from the Veteran's period of ACDUTRA indicate the 
Veteran was involved in a motor vehicle accident in July 1984 
in which she was rear-ended.  While the record indicates the 
Veteran subsequently complained of upper and lower back pain, 
the Board observes no diagnosis of a chronic thoracic spine 
disorder was rendered.  As such, the Board finds that a 
chronic thoracic spine disability was not diagnosed in active 
service.

The Veteran continued to seek treatment for upper and lower 
back pain after her discharge from reserve service.  However, 
there is no evidence of record that she was diagnosed with a 
thoracic spine disorder until 2003, approximately 19 years 
after her last period of ACDUTRA.  In this regard, the Board 
notes a July 1999 X-ray indicated a normal thoracic spine.  
The Veteran sought treatment in August 2003 for a one-month 
history of severe mid-back pain, at which time an MRI 
revealed degenerative disc disease of the thoracic spine.  
The Board may, and will, consider in its assessment of a 
service connection the passage of a lengthy period of time 
wherein the Veteran has not complained of the malady at 
issue.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), 
aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000); see also Forshey v. Principi, 284 F.3d 1335, 1358 
(Feb. Cir. 2002) (en banc).

The Veteran was afforded a VA examination in July 1999.  
After reviewing the Veteran's service treatment records and 
claims folder, and examining the Veteran, the VA examiner 
noted the normal thoracic spine on X-ray.  While the VA 
examiner found the Veteran has had chronic back problems 
since her 1984 injury, he noted the lower back was more 
symptomatic than the upper back.  The VA examiner refined his 
opinion in May 2005, noting that it would not be particularly 
unusual for an individual in their early 50s to have MRI 
evidence of some disc degeneration in the thoracic spine and, 
as such, the Veteran's thoracic spine disability could not be 
related to her 1984 motor vehicle accident without resorting 
to speculation.  Refining his opinion further in April 2006, 
the VA examiner noted that to opine that degenerative changes 
in the Veteran's thoracic spine are the result of an injury 
20 years prior would require that one resort to mere 
conjecture and speculation.

In sum, the Board finds that there is no evidence of a 
chronic thoracic spine disability in service.  The threshold 
question therefore is whether there is sufficient medical 
evidence to establish an etiological link between the 
Veteran's current thoracic spine disability, diagnosed as 
degenerative disc disease, and her active service, to include 
the 1984 motor vehicle accident.  The preponderance of the 
evidence is against this aspect of the Veteran's claim.  The 
Veteran has produced no competent evidence or medical opinion 
in support of her claim that her present degenerative disc 
disease of the thoracic spine is the result of in-service 
injury or illness, and the length of time between the 
diagnosis of a chronic disability and her active service 
weighs against granting the Veteran's claim.

The Board acknowledges that the Veteran herself has claimed 
her currently diagnosed degenerative disc disease of the 
thoracic spine arises from her in-service injury.  However, 
the Board notes that as a layperson, the Veteran has no 
competence to give a medical opinion on the diagnosis or 
etiology of a condition.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  Consequently, lay assertions of medical 
diagnosis or etiology cannot constitute evidence upon which 
to grant the claim for service connection. Lathan v. Brown, 7 
Vet. App. 359, 365 (1995).

Accordingly, the Board concludes that the preponderance of 
the evidence is against the claim for service connection for 
degenerative disc disease of the thoracic spine, and the 
benefit of the doubt rule does not apply. See 38 U.S.C.A. § 
5107 (West 2002).

Cerebrovascular Accident

The Veteran contends she currently suffers from residuals of 
a cerebrovascular accident (CVA) that is etiologically  
related to her active service.  Alternatively, the Veteran 
contends this disorders has been proximately caused or 
aggravated by her service-connected cervical myositis.

With regards to direct service connection, service treatment 
records are absent a diagnosis of a CVA during active 
service.  In January 1973, the Veteran was diagnosed as 
having muscle contraction headaches with possible vascular 
component and findings consistent with right hemiparesis of 
an indefinite duration.  While the Veteran has subsequently 
produced evidence indicating questionable diagnosis of a CVA 
in January 1973 (see, e.g., August 2004 VA neurology 
evaluation), the Board observes that no firm diagnosis of a 
CVA during service has been rendered.  In addition, a May 
1975 Report of Medical Examination, completed upon the 
Veteran's separation from active service, notes a normal 
neurologic clinical evaluation.  Thus, there is no persuasive 
medical evidence that indicates the Veteran suffered from a 
CVA, or any chronic residuals thereof, during active service. 

In addition, there is no evidence of continuity of 
symptomology since active service in the present case.  In 
this regard, the Board observes a June 1988 neurology 
evaluation found no specific neurologic deficit.  There is no 
evidence the Veteran suffered from residuals of a CVA prior 
to September 1995, when she suffered a left CVA with right 
hemiparesis.  This is approximately 20 years since her 
release from active duty, and 10 years after her last period 
of ACDUTRA; this significant lapse in time between active 
service and the first evidence of CVA residuals weighs 
against the Veteran's claim for direct service connection.  
The Board may, and will, consider in its assessment of a 
service connection the passage of a lengthy period of time 
wherein the Veteran has not complained of the malady at 
issue.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), 
aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000); see also Forshey v. Principi, 284 F.3d 1335, 1358 
(Feb. Cir. 2002) (en banc). 

With respect to secondary service connection, the Veteran 
contends that the September 1995 CVA, and resulting 
residuals, was proximately caused by her service-connected 
cervical myositis.  However, the record does not contain 
persuasive medical evidence or a competent medical opinion 
establishing an etiological link between the September 1995 
CVA and her service-connected cervical myositis.  In 
addition, there is no competent evidence of record that the 
Veteran's cervical myositis has caused the residuals of the 
September 1995 CVA to increase in severity beyond their 
natural progression.  

The Board observes the record contains several opinions 
regarding whether there is an etiological relationship 
between the September 1995 CVA and the Veteran's active 
service, as well as her service-connected cervical myositis.  
In her regard, a VA contract opinion was obtained in December 
1999.  After reviewing the Veteran's claims file, including 
service treatment records and post-service VA and private 
records, the examiner was unable to determine any definite 
relationship between the Veteran's history of cervical 
myositis and the September 1995 CVA.  An August 2001 
statement by Dr. Ivers, a private physician, notes that the 
Veteran's neurologic symptoms in service "possibly" led to 
the Veteran's September 1995 CVA as part of an indolent 
process.  An August 2004 VA neurologic examination found the 
Veteran's history to be consistent with a CVA during service.

In light of Dr. Ivers' statement, the Board remanded the 
Veteran's claim for an additional examination, which was 
provided in February 2006.  After reviewing the claims file 
and physically examining the Veteran, the February 2006 VA 
examiner opined that it is speculative to determine that the 
residuals of the September 1995 CVA are related to right 
neurological symptoms shown in service in 1973-74.

The Board notes the record does not contain a persuasive 
medical opinion supporting the Veteran's contention that her 
September 1995 CVA is etiologically related to her active 
service or, in the alternative, to her cervical myositis.  
While the August 2001 opinion by Dr. Ivers suggests a 
possible link between the neurological symptoms in service 
and the September 1995 CVA, he does not provide a positive 
etiological opinion to this effect, but rather suggests 
further study of the possibility.  In addition, the August 
2004 VA examiner notes the Veteran's history is consistent 
with a CVA in 1973, but does not indicate the Veteran 
suffered chronic residuals from an in-service CVA, nor does 
the VA examiner relate the Veteran's September 1995 CVA to 
the 1973 symptoms or to her service-connected cervical 
myositis.  As such, the Board finds Dr. Ivers' August 2001 
statement and the August 2004 VA examination report do not 
constitute probative evidence upon which service connection 
may be granted.  See Miller v. West, 11 Vet. App. 345, 348 
(1998) (a bare conclusion, even one reached by a health care 
professional, is not probative without a factual predicate in 
the record); See also Bloom v. West, 12 Vet. Ap. 185, 187 
(1999) (a medical opinion based on speculation, without 
supporting clinical data or other rationale, does not provide 
the required degree of medical certainty).

The Board acknowledges that the Veteran herself has claimed 
the September 1995 CVA is etiologically related to her active 
service or is secondary to her service-connected cervical 
myositis.  However, the Board notes that as a layperson, the 
Veteran has no competence to give a medical opinion on the 
diagnosis or etiology of a condition.  Espiritu, supra.  
Consequently, lay assertions of medical diagnosis or etiology 
cannot constitute evidence upon which to grant the claim for 
service connection.  Lathan, supra.

In sum, a preponderance of the competent probative evidence 
included in the record is against the Veteran's assertion 
that her service-connected cervical myositis is the proximate 
cause of or has aggravated her currently diagnosed residuals 
of a September 1995 CVA.  In this regard, VA examiners have 
opined that such a relationship cannot be established without 
resorting to speculation.  The normal medical findings at the 
time of separation from service, as well as the absence of a 
diagnosis or treatment for many years after service, are 
probative evidence against the claim for direct service 
connection.  

Accordingly, the Board concludes that the preponderance of 
the evidence is against the claim for service connection for 
residuals of a CVA, and the benefit of the doubt rule does 
not apply.  See 38 U.S.C.A. § 5107 (West 2002).

II.	Increased Evaluation

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  The veteran's entire 
history is reviewed when making disability evaluations.  See 
generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. 
App. 589 (1995).

Where, as in the present case, entitlement to compensation 
has already been established and increase in disability 
rating is at issue, present level of disability is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
Therefore, although the Board has thoroughly reviewed all 
evidence of record, the more critical evidence consists of 
the evidence generated during the appeal period.  Further, 
the Board must evaluate the medical evidence of record since 
the filing of the claim for increased rating and consider the 
appropriateness of a "staged rating" (i.e., assignment of 
different ratings for distinct periods of time, based on the 
facts).  See Hart v. Mansfield, 21 Vet. App. 505 (2007); see 
also Fenderson v. West, 12 Vet. App. 119 (1999).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. §§ 4.40, 4.45; see also DeLuca v. Brown, 8 Vet. App. 
202, 206-07 (1995).  Painful, unstable, or malaligned joints, 
due to healed injury, are entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  The 
factors involved in evaluating, and rating, disabilities of 
the joints include weakness; fatigability; incoordination; 
restricted or excess movement of the joint, or pain on 
movement.  38 C.F.R. § 4.45.

The Veteran's lumbar and cervical spine disorders are 
separately rated under Diagnostic Code 5243-5293 for 
intervertebral disc syndrome.  Initially, the Board observes 
that the schedular criteria for evaluating disabilities of 
the spine have undergone revision during the pendency of the 
Veteran's appeal with regards to the lumbar spine.  The 
amendment affected general diseases of the spine and became 
effective September 26, 2003.  68 Fed. Reg. 51,454 (Aug. 27,  
2003).  Because these changes took effect during the pendency 
of the Veteran's appeal, both the former and revised criteria 
will be considered in evaluating the Veteran's service-
connected lumbar spine disability.  However, application of 
the new criteria prior to the effective date of the amended 
regulation is not allowed.  See Kuzma v. Principi, 341 F.3d 
1327 (Fed. Cir. 2003); Green v. Brown, 10 Vet. App. 111, 116-
119 (1997); see also 38 U.S.C.A. § 5110(g) (West 2002).  
Further, the Board notes the Veteran filed the claim for an 
increased evaluation for her cervical spine disorder in 
December 2005, after the effective date of the amendments to 
the applicable rating criteria.  As such, the Veteran's 
degenerative disc disease of the cervical spine will be 
evaluated solely under the "new" criteria.

With respect to these regulatory amendments, an August 2006 
statement of the case provided the Veteran with the relevant 
rating criteria for lumbar spine disabilities prior to 
September 26, 2003, and the General Rating Formula for 
Disease and Injuries of the Spine.  Moreover, the RO 
considered the Veteran's service-connected lumbar spine 
disability under all applicable sets of regulations in the 
October 2006 readjudication.  Therefore, there is no 
prejudice in the Board considering the regulation changes in 
adjudicating the Veteran's increased rating claim.  See 
Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993). 

Prior to September 26, 2003, disabilities manifested by 
limitation of motion in the lumbar spine were evaluated in 
accordance with the criteria set forth in 38 C.F.R. § 4.71a, 
Diagnostic Code 5292 (2003).  Evaluations of 20 percent and 
40 percent were assigned for moderate and severe limitation 
of motion of the lumbar spine, respectively.

Also prior to September 26, 2003, lumbosacral strain was 
evaluated in accordance with the criteria set forth in 
38 C.F.R. § 4.71a, Diagnostic Code 5295 (2003).  A 20 percent 
rating was warranted if there was muscle spasm on extreme 
forward bending, or loss of lateral spine motion, unilateral, 
in the standing position.  The highest available schedular 
evaluation, 40 percent, was warranted where the condition was 
severe, with listing of the whole spine to the opposite side, 
a positive Goldthwaite's sign, marked limitation of forward 
bending in the standing position, loss of lateral motion with 
osteoarthritic changes, or narrowing or irregularity of joint 
spaces, or with some of these characteristics with abnormal 
mobility on forced motion.  Id.

Intervertebral disc syndrome (either preoperatively or 
postoperatively), rated under Diagnostic Code 5293, is 
evaluated either on the total duration of incapacitating 
episodes over the past 12 months or by combining under 38 
C.F.R. § 4.25 separate evaluations of its chronic orthopedic 
and neurologic manifestations along with evaluations for all 
other disabilities, whichever method results in the higher 
evaluation.  The criteria contained in Diagnostic Code 5293 
provides for a 20 percent evaluation where there are 
incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past 12 months.  
A 40 percent evaluation contemplates incapacitating episodes 
having a total duration of at least four weeks but less than 
six weeks during the past 12 months.  A 60 percent evaluation 
is assigned when there are incapacitating episodes having a 
total duration of at least six weeks during the past 12 
months.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003).  A 
precedent opinion of VA's Office of General Counsel, 
VAOPGCPREC 36-97 (1997), held that Diagnostic Code 5293 
involves loss of range of motion, because the nerve defects 
and resulting pain associated with injury to the sciatic 
nerve may cause limitation of motion of the cervical, 
thoracic, or lumbar vertebrae.

An incapacitating episode is defined as a period of acute 
signs and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  38 C.F.R. § 4.71a,  
Diagnostic Code 5293, Note (1) (2003).  When evaluating on 
the basis of chronic manifestations, evaluate orthopedic 
disabilities using evaluation criteria for the most 
appropriate orthopedic diagnostic code or codes.  Evaluate 
neurologic disabilities separately using evaluation criteria 
for the most appropriate neurologic diagnostic code or codes.  
Id. Note (2).  If intervertebral disc syndrome is present in 
more than one spinal segment, provided that the effects in 
each spinal segment are clearly distinct, evaluate each 
segment on the basis of chronic orthopedic and neurologic 
manifestations or incapacitating episodes, whichever method 
results in a higher evaluation for that segment.  Id. Note 
(3). 

Effective from September 26, 2003, disabilities of the 
cervical and thoracolumbar spine are to be rated under the 
General Rating Formula for Diseases and Injuries of the 
Spine.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 
(2008).  The Formula provides the following ratings, in 
relevant part:

A 20 percent rating is assigned for forward flexion of the 
thoracolumbar spine of 30 degrees but no more than 60 
degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, for 
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour.  A 30 percent 
evaluation is assigned for forward flexion of the cervical 
spine limited to 15 degrees or less.  A 40 percent rating is 
assigned for forward flexion of the thoracolumbar spine 
limited to 30 degrees.  Id.

"Unfavorable ankylosis" is defined, in pertinent part, as "a 
condition in which the entire thoracolumbar spine is fixed in 
flexion or extension".  See id., Note (5).  These criteria 
are to be applied irrespective of whether there are symptoms 
such as pain (whether or nor it radiates), stiffness, or 
aching in the affected area of the spine, id., and they "are 
meant to encompass and take into account the presence of 
pain, stiffness, or aching, which are generally present when  
there is a disability of the spine".  68 Fed. Reg. at 51,455 
(Supplementary Information).  There are higher ratings 
available under the General Formula; however, they require 
proof of ankylosis, which is not present in the instant case.  
38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2008).

Notes appended to the new General Rating Formula for Diseases 
and Injuries of the Spine specify that, for VA compensation 
purposes, normal forward flexion of the thoracolumbar spine 
is zero to 90 degrees, extension is zero to 30 degrees, left 
and right lateral flexion are zero to 30 degrees, and left 
and right lateral rotation are zero to 30 degrees.  Id.  
Normal forward flexion of the cervical spine is zero to 45 
degrees.  Id.  Ranges of motion are to be rounded to the 
nearest five degrees.  Id., Note (4).  Separate disability 
ratings are to be given for the thoracolumbar and cervical 
spine segments.  Id., Note (6).  Although the criteria under 
the prior Diagnostic Code 5292 are less defined and numerical 
ranges of motion were not provided in the prior rating 
criteria, guidance can be obtained from the amended 
regulations.  

In adopting specific ranges of motion to define what is 
normal, VA stated that the ranges of motion were based on the 
American Medical Association Guides to the Evaluation of  
Permanent Impairment, 2nd ed., (1984), which is the last 
edition of the Guides that measured range of motion of the 
spine using a goniometer.  See supplementary information, 67  
Fed. Reg. 56,509 (Sept. 4, 2002).  Therefore, even though 
pre-2003 regulations did not define normal range of motion 
for the spine, the current definition is based on medical 
guidelines in existence since 1984.  Therefore, there is no 
inconsistency in applying the current ranges of motion to 
rating spine disabilities under the old criteria. 

Degenerative Disc Disease of the Lumbar Spine

Having considered the evidence of record under both the 
former and new rating criteria, the Board finds that the 
Veteran is entitled to an evaluation of 40 percent, but not 
greater, for her lumbar spine disorder for the entire appeal 
period.  In this regard, the Board notes that the Veteran's 
thoracolumbar spine disorder was manifested throughout the 
appeal period by subjective complaints of pain, difficulty 
standing and sitting, fatigability and decreased range of 
motion.  In addition, there is objective evidence of painful 
motion, tenderness and severe limitation of motion of the 
thoracolumbar spine.  There is no evidence, however, of 
ankylosis of the thoracolumbar spine or the entire spine, nor 
is there evidence of incapacitating episodes having a total 
duration of at least six weeks during a twelve-month period.

With regards to range of motion testing, an April 2003 VA 
examination noted the Veteran as having forward flexion from 
zero to 20 degrees, extension from zero to 20 degrees and 
left and right lateral flexion from zero to 20 degrees.  The 
Board observes that the limitation of motion noted in the 
April 2003 VA examination report entitles the Veteran to an 
evaluation of 40 percent under the "new" rating criteria.  
See 38 C.F.R. § 4.71, General Rating Formula for Diseases and 
Injuries of the Spine.  Further, the Board finds that the 
limitation of motion of the lumbar spine indicated by the 
April 2003 VA examination constitutes severe limitation of 
motion and warrants a 40 percent evaluation under the "old" 
rating criteria.  See 38 C.F.R. § 4.71a, Diagnostic Code 5292 
(2003).  However, as noted above, under both the "old" and 
"new" rating criteria, an evaluation greater than 40 
percent is not warranted in the instant case, as there is no 
evidence of ankylosis of the lumbar spine or of the entire 
spine.

The Board has also considered whether an evaluation in excess 
of 40 percent is warranted pursuant to the rating criteria 
for Intervertebral Disc Syndrome.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5243 (2008).  However, there is no evidence 
of record the Veteran has suffered from incapacitating 
episodes due to her lumbar spine disability having a total 
duration of at least six weeks during a twelve month period.

Finally, the Board has also considered whether a separate 
evaluation for neurological disability is warranted.  In this 
regard, the Board notes that the Veteran has complained of 
intermittent numbness, tingling and radiating pain through 
her lower extremities.  Further, the Board observes that 
radiculopathy of the sciatic nerve is evidenced by subjective 
complaints of radiating pain.  Objectively, the April 2003 VA 
examination report notes a lack of discernment of sharp 
sensory and vibration with decreased sensitivity of the right 
lower extremity.  In addition, straight leg raise was 
positive on the right leg with ipsilateral pain.  Straight 
leg raise was negative in the left leg and sensory was 
intact.  As indicated in Note (1) to the General Formula, 
associated neurological abnormalities are to be rated 
separately.  Accordingly, a separate rating of 10 percent, 
but no higher, is warranted for right sciatic radiculopathy.  
38 C.F.R. § 4.124a, Diagnostic Code 8520.  The evidence 
indicates that the sciatic radiculopathy results in pain and 
decreased sensation approximating "mild" paralysis of the 
sciatic nerve.  However, the Board concludes that a 
preponderance of the evidence is against a higher separate 
evaluation than the 10 percent for the right sciatic 
radiculopathy assigned herein.

Degenerative Disc Disease of the Cervical Spine

The Veteran's degenerative disc disease of the cervical spine 
is currently evaluated as 30 percent disabling under the 
General Rating Formula for Diseases and Injuries of the 
Spine.  See 38 C.F.R. § 4.71a.  Having considered the 
evidence of record under rating criteria discussed above, the 
Board finds that the Veteran is not entitled to an evaluation 
in excess of 30 percent for her cervical spine disorder.  In 
this regard, the Board notes that the Veteran is currently 
assigned the highest possible evaluation for limitation of 
motion of the cervical spine under the General Rating 
Formula.  As such, a discussion of range of motion testing is 
unnecessary.  Furthermore, the Board also notes that a higher 
evaluation is not warranted under the General Rating Formula, 
as there is no evidence of unfavorable ankylosis of the 
entire cervical spine or entire spine.

The Board has also considered whether the evidence of record 
demonstrates entitlement to a rating in excess of 30 percent 
under Diagnostic Code 5243, pertaining to intervertebral disc 
syndrome.  However, the Board finds that a higher rating is 
not warranted.  In this regard, there is no evidence of 
incapacitating episodes having a total duration of at least 
four weeks in a twelve-month period.  

In sum, as the Veteran is currently assigned the highest 
possible evaluation for limitation of motion, and there is no 
evidence of ankylosis of the cervical spine or the entire 
spine, the Board finds a preponderance of the evidence is 
against an evaluation in excess of 30 percent for 
degenerative disc disease of the cervical spine.  As such, 
the benefit of the doubt rule does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

Bilateral Radiculopathy of the Upper Extremities

As an initial matter, the Board observes that the Veteran's 
separate evaluations for bilateral radiculopathy of the upper 
extremities are rated under the same Diagnostic Code.  For 
this reason, the Board will discuss entitlement to higher 
disability evaluations for these disabilities together.

The Veteran's bilateral radiculopathy of the upper 
extremities is evaluated as 20 percent disabling separately 
for each extremity by analogy under Diagnostic Code 8713 
(2008).  Diagnostic Code 8713 pertains to neuralgia of all 
radicular groups.  The Veteran contends that this condition 
causes increased pain, numbness and loss of grip strength, 
warranting a higher evaluation.

The Board observes the record indicates the Veteran is right-
hand dominant.  See 38 C.F.R. § 4.69 (2008).  Pursuant to 
Diagnostic Code 8713 for the dominant (right) extremity, a 20 
percent evaluation is warranted when there is mild incomplete 
paralysis of the radicular group.  A 40 percent evaluation is 
warranted when there is moderate incomplete paralysis.  A 70 
percent rating is provided for severe incomplete paralysis.  
A maximum 90 percent evaluation is warranted for complete 
paralysis of the radicular group.  38 C.F.R. § 4.124a, 
Diagnostic Code 8713.

For the non-dominant (left) extremity, Diagnostic Code 8713 
provides for a 20 percent evaluation when there is mild 
incomplete paralysis of the radicular group.  A 30 percent 
evaluation is warranted when there is moderate incomplete 
paralysis.  A 60 percent rating is provided for severe 
incomplete paralysis.  A maximum 80 percent evaluation is 
warranted for complete paralysis of the radicular group.  Id.

The term "incomplete paralysis" indicates impairment of 
function of a degree substantially less than the type of 
picture for complete paralysis given for each nerve, whether 
due to varied level of the nerve lesion or to partial 
regeneration. When the involvement is wholly sensory, the 
rating should be for the mild, or, at most, the moderate 
degree. 38 C.F.R. § 4.124a, Note.

After reviewing the evidence of record, the Board finds that 
an evaluation of 40 percent, but not greater, is warranted 
for radiculopathy of the right upper extremity.  However, the 
Board finds that an evaluation in excess of 20 percent is not 
warranted for radiculopathy of the left upper extremity.  In 
this regard, the Veteran's right upper radiculopathy is 
manifested by subjective complaints of radiating pain and 
numbness and objective evidence of decreased grip strength, 
interosseous strength and sharp/dull sensation, resulting in 
no more than moderate incomplete paralysis.  Left upper 
radiculopathy is manifested by no more than subjective 
complaints of radiating pain and numbness and objective 
evidence of slightly decreased grip and interosseous 
strength, resulting in no more than mild incomplete 
paralysis.

Specifically, a February 2006 VA neurological examination 
report notes the Veteran complained of numbness and no grip 
strength in the right hand with numbness of the fingers in 
the left.  Examination of the right upper extremity found 
grip strength and power 4/5 with impairment of fine finger 
movement.  There was mild flexion contracture in the right 
elbow and hand.  Finally, there was decreased pin prick 
sensation medially in the right upper extremity.  Examination 
of the left upper extremity revealed power of 4/5 with 
decreased pin prick sensation of a glove distribution.  

In addition, a June 2006 VA examination found the Veteran to 
have normal grip strength of 5/5 on the left compared to 3/5 
on the right.  Interosseous strength was 4/5 with normal 
biceps tendon reflexes of 2+ bilaterally.  Sharp/dull 
discrimination was intact on the left, but equivocal on the 
right.

In light of the evidence discussed above, the Board finds 
that an evaluation of 40 percent is warranted for 
radiculopathy of the right upper extremity, as the 
symptomatology reflected in the record more closely 
approximates "moderate" incomplete paralysis.  An 
evaluation in excess of 20 percent is not warranted for left 
upper radiculopathy, however, as the Veteran's symptoms more 
closely reflect "mild" incomplete paralysis.  The Board has 
considered whether evaluations in excess of 40 percent for 
right upper radiculopathy and 20 percent for left upper 
radiculopathy are warranted.  However, the Board finds that 
the symptomatology as reflected in the record does not 
indicate the Veteran's condition more closely approximates 
"severe" or "moderate" incomplete paralysis, respectively.  

As a preponderance of the evidence is against the assignment 
of an evaluation in excess of 20 percent for left upper 
radiculopathy, the benefit of the doubt rule does not apply, 
and this portion of the Veteran's appeal must be denied.  38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).  However, as discussed above, an 
evaluation of 40 percent, but not greater, is granted for 
right upper radiculopathy.  


ORDER

Service connection for degenerative disc disease of the 
thoracic spine is denied.

Service connection for residuals of a cerebrovascular 
accident is denied.

An evaluation of 40 percent, but not greater, is granted for 
degenerative disc disease of the lumbar spine, subject to the 
laws and regulations governing the payment of monetary 
benefits.

An evaluation in excess of 30 percent for degenerative disc 
disease of the cervical spine is denied.

An evaluation of 40 percent, but not greater, is granted for 
radiculopathy of the right upper extremity, subject to the 
laws and regulations governing the payment of monetary 
benefits.

An evaluation in excess of 20 percent for radiculopathy of 
the left upper extremity is denied.

A separate evaluation of 10 percent, but not greater, is 
granted for radiculopathy of the right sciatic nerve, subject 
to the laws and regulations governing the payment of monetary 
benefits.


REMAND

The Veteran contends that her currently diagnosed right 
hemiparesis is etiologically related to her active service.  
Specifically, she asserts this condition was diagnosed during 
her active service, and she has suffered from it since.  In 
addition, she contends that her currently diagnosed 
depressive disorder is secondary to her service-connected 
disabilities.  She essentially argues that her depression is 
caused by the constant pain she suffers.  

VA has a duty to provide a VA examination when the record 
lacks evidence to decide the Veteran's claim and there is 
evidence of (1) a current disability, (2) an in-service 
event, injury, or disease, and (3) some indication that the 
claimed disability may be associated with the established 
event, injury, or disease. Id.; see also McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

With respect to the Veteran's service connection claim for 
right hemiparesis, the Board observes service treatment 
records dated August 1973 indicate the Veteran was diagnosed 
as having muscle contraction headaches with possible vascular 
component and findings consistent with right hemiparesis of 
an indefinite duration.  At the time, there were no signs of 
right hemiparesis other than increased intercranial pressure.  
A skull X-ray revealed a fractured mastoid proximal to the 
left side.  In September 1973, the Veteran complained of 
headaches increasing in frequency with associated transient 
right arm and leg numbness.  She was found to have a mild 
right pronator drift.

Treatment records from the Veteran's reserve service indicate 
the Veteran was diagnosed with right hemiparesis in January 
1985.  The condition was noted to be at least ten years old, 
stable and well-compensated for.  While the January 1985 
treatment record indicates a possibility the Veteran's right 
hemiparesis was related to a childhood skull fracture, the 
Board observes the Veteran, as well as her family, have 
denied she had fractured her skull prior to active service.

After her discharge from reserve service, the Veteran 
underwent a neurological evaluation in June 1988, at which 
time she complained of numbness on the right side, 
particularly in the upper extremity.  However, other than 
occasional headaches, the neurologic review was essentially 
negative.  No specific  neurological deficit was found.

The Veteran suffered a left-hemispheric cerebrovascular 
accident (CVA) in September 1995, after which she presented 
with a speech impairment, right facial weakness and right-
sided weakness.  An August 2004 VA neurology examination 
notes the Veteran currently suffers from some degree of 
residual right hemiparesis, especially following her 1995 
CVA.  However, neither the August 2004 VA examination, nor 
any other evidence of record, clearly indicates whether any 
current residual right hemiparesis is etiologically related 
to the Veteran's active service.  As such, the Board finds a 
VA examination is necessary prior to adjudicating the 
Veteran's claim.

VA's duty to assist also includes obtaining thorough and 
contemporaneous examinations in order to determine the nature 
and extent of the Veteran's disabilities. 38 U.S.C.A. § 
5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2008).  The 
Board observes a December 1999 VA examination indicates the 
Veteran's depressive disorder could be related to her medical 
problems.  However, this examination does not provide a clear 
etiology for the Veteran's depressive disorder.  
Specifically, the December 1999 examination report does not 
indicate whether the Veteran's service-connected disabilities 
are the proximate cause of or have chronically worsened her 
depressive disorder.  As such, she should be afforded a VA 
examination to determine whether there is an etiological 
relationship between her currently diagnosed depressive 
disorder and her service-connected disabilities.  

Finally, the RO denied a total disability evaluation based 
upon individual unemployability (TDIU) due to service-
connected disabilities by rating decision dated September 
2007.  The Veteran submitted a notice of disagreement (NOD) 
with the September 2007 rating decision that same month.  The 
RO has not issued a statement of the case (SOC) to the 
Veteran which addresses her NOD with regards to the issue of 
TDIU.  The United States Court of Appeals for Veterans Claims 
(Court) has made it clear that the proper course of action 
when a timely notice of disagreement has been filed is to 
remand the matter to the RO.  Manlincon v. West, 12 Vet. App. 
238 (1999).  Appropriate action, including issuance of a 
statement of the case, is now necessary with regard to this 
issue.  38 C.F.R. § 19.26 (2008).  The Veteran will then have 
the opportunity to file a timely substantive appeal if she 
wishes to complete an appeal. 

Accordingly, the case is REMANDED for the following action:

1.	Schedule the Veteran for a VA 
neurological examination for the 
purpose of ascertaining the etiology of 
her right hemiparesis.  The claims 
file, including a copy of this REMAND, 
must be made available to the examiner 
for review, and the examination report 
should reflect that such a review was 
accomplished.  Any necessary testing 
should be accomplished.  After 
reviewing the record and examining the 
Veteran, the examiner should specify 
the nature of any hemiparesis, 
providing appropriate diagnoses.  The 
examiner should then provide an opinion 
as to whether any current right 
hemiparesis is more likely than not 
(i.e., probability greater than 50 
percent), at least as likely as not 
(i.e., probability of 50 percent), or 
less likely than not (i.e., probability 
less than 50 percent), etiologically 
related to active service, to include 
the January 1973 findings and 
questionable stroke.

A detailed rationale should be provided 
for all opinions.  Conversely, if the 
examiner concludes that an etiological 
opinion cannot be provided, he or she 
should clearly and specifically so 
specify in the examination report, with 
an explanation as to why this is so. 

2.	Schedule the Veteran for a VA 
examination for the purpose of 
ascertaining the etiology of her 
depressive disorder.  The claims file, 
including a copy of this REMAND, must 
be made available to the examiner for 
review, and the examination report 
should reflect that such a review was 
accomplished.  Any necessary testing 
should be accomplished.  After 
reviewing the record and examining the 
Veteran, the examiner should specify 
the nature of any depression, providing 
appropriate diagnoses.  The examiner 
should then provide an opinion as to 
whether any current depression is more 
likely than not (i.e., probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 50 
percent), or less likely than not 
(i.e., probability less than 50 
percent), proximately due to or been 
chronically worsened by any of the 
Veteran's service-connected 
disabilities.

A detailed rationale should be provided 
for all opinions.  Conversely, if the 
examiner concludes that an etiological 
opinion cannot be provided, he or she 
should clearly and specifically so 
specify in the examination report, with 
an explanation as to why this is so. 

3.	Issue a statement of the case with 
respect to the issue of entitlement to 
TDIU.  All appropriate appellate 
procedures should then be followed.  
The Veteran should be advised that she 
must complete her appeal of this issue 
by filing a timely substantive appeal 
following the issuance of a statement 
of the case.  

4.	Following the above, the AOJ should 
readjudicate the Veteran's claims of 
service connection for a depressive 
disorder and right hemiparesis.  If any 
benefit sought on appeal remains 
denied, the Veteran and her 
representative, if any, should be 
provided a supplemental statement of 
the case that contains a summary of the 
evidence and applicable laws and 
regulations considered pertinent to the 
issues on appeal.  An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


